Exhibit 10.26


AMENDED AND RESTATED LIMITED GUARANTY
THIS AMENDED AND RESTATED LIMITED GUARANTY (as amended, modified, waived,
supplemented, extended, restated or replaced from time to time, this “Guaranty”)
is made as of the 31st day of January, 2018, by CREDIT RE OPERATING COMPANY,
LLC, a Delaware limited liability company (together with its successors and
permitted assigns and any other Person that becomes a guarantor under this
Guaranty, “Guarantor”), for the benefit of CITIBANK, N.A., a national banking
association, as buyer under the Repurchase Agreement (in such capacity, together
with its successors and assigns, “Buyer”).
RECITALS:
WHEREAS, under and subject to the terms of the Master Repurchase Agreement,
dated as of October 15, 2013, as amended by that certain First Amendment to
Master Repurchase Agreement, dated as of June 30, 2014, that certain Second
Amendment to Master Repurchase Agreement, dated as of October 14, 2016 and that
certain Third Amendment to Master Repurchase Agreement, dated as of the date
hereof (as the same may be further amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time, the “Repurchase
Agreement”), by and between CB LOAN NT-II, LLC, a Delaware limited liability
company, as seller (together with its successors and permitted assigns,
“Seller”), and Buyer, as buyer, Seller may sell and Buyer may purchase Purchased
Loans with a simultaneous agreement by such Seller to repurchase such Purchased
Loans;
WHEREAS, NorthStar Real Estate Income II, Inc., a Maryland corporation
(“Original Guarantor”) guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Limited
Guaranty, dated as of October 15, 2013 (as amended, modified and/or restated
prior to the date hereof, the “Original Guaranty”), from Original Guarantor to
Buyer;
WHEREAS, In connection with that certain Third Amendment to Master Repurchase
Agreement, dated as of the date hereof (the “Third Amendment to Master
Repurchase Agreement”), between Seller and Buyer, the parties have agreed that
the Original Guaranty shall be amended, restated and superseded in its entirety
by this Guaranty, and Guarantor is executing and delivering this Guaranty. This
Guaranty hereby amends, restates, replaces and supersedes the Original Guaranty
in its entirety and Buyer hereby releases Original Guarantor from all liability
relating to the payments, covenants, conditions, stipulations and other
obligations contained in or arising under the Original Guaranty, except for any
liability which may have accrued prior to the date hereof against Original
Guarantor under the Original Guaranty for which a claim has been made prior to
the date hereof;
WHEREAS, Buyer has requested, as a condition of entering into the Third
Amendment to Repurchase Agreement, that Guarantor execute and deliver this
Guaranty to Buyer;
WHEREAS, Guarantor is an Affiliate (as defined in the Repurchase Agreement) and
directly or indirectly controls Seller;


A&R Limited Guaranty
(Citibank and Northstar)



--------------------------------------------------------------------------------




WHEREAS, Guarantor expects to benefit if Buyer enters into the Third Amendment
to Repurchase Agreement with Seller; and
WHEREAS, Buyer would not enter into the Third Amendment to Repurchase Agreement
unless Guarantor executed this Guaranty. This Guaranty is therefore delivered to
induce Buyer to enter into the Third Amendment to Repurchase Agreement.
NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor, intending to be legally bound, hereby agrees as follows:
ARTICLE 1
DEFINITIONS
Section 1.01    Definitions.
(a)    Unless otherwise defined above or in this Article 1, capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Repurchase Agreement or in the UCC (defined in the Repurchase Agreement).
(b)    As used in this Guaranty and the schedules, exhibits, annexes or other
attachments hereto, unless the context requires a different meaning, the
following terms shall have the following meanings:
“Available Borrowing Capacity”: On any date of determination, the total
unrestricted borrowing capacity which may be drawn (taking into account required
reserves and discounts) upon by the Sponsor and its Subsidiaries under any
credit facilities (including repurchase agreements, note on note facilities, or
otherwise), but with respect to any such credit facility, solely to the extent
that such available borrowing capacity is committed by the related lender.
“Capital Expenditures”: With respect to any Person for any period, the aggregate
of all expenditures by such Person and its Subsidiaries for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries.
“Capital Lease Obligations”: For any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Capital Stock”: With respect to any Person, all of the shares of capital stock
or share capital of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock or share capital of (or other ownership
or profit interests in) such Person, all of the securities convertible into or


2
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




exchangeable for shares of capital stock or share capital of (or other ownership
or profit interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“Cash Equivalents”: As of any date of determination (i) marketable securities
(a) issued or the principal and interest of which are directly and
unconditionally guaranteed by the United States or (b) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States and (ii) time deposits, certificates of deposit,
money market accounts or banker’s acceptances of any investment grade rated
commercial bank, in each case with respect to clauses (i) and (ii) which mature
within ninety (90) days after such date of determination.
“Code”: The Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.
“Commonly Controlled Entity”: An entity, whether or not incorporated, which is
under common control with Seller or Guarantor within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes Seller or
Guarantor and which is treated as a single employer under Section 414(b) or
414(c) of the Code or, solely for purposes of Section 412 of the Code to the
extent required by such section, Section 414(m) or 414(o) of the Code.
“Consolidated EBITDA”: With respect to any Person for any period, Core Earnings
plus an amount which, in the determination of Core Earnings for such period, has
been deducted (and not added back) for, without duplication, (i) Consolidated
Interest Expense, (ii) provisions for taxes based on income of such Person and
its Consolidated Subsidiaries (provided that Consolidated EBITDA shall, solely
with respect to the Consolidated EBITDA attributable to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
such attributable amount), and (iii) preferred dividends.
“Consolidated Group Pro Rata Share”: With respect to any Non Wholly-Owned
Consolidated Affiliate, the percentage interest held by the Guarantor and its
Wholly Owned Subsidiaries, in the aggregate, in such Non Wholly-Owned
Consolidated Affiliate determined by calculating the percentage of Capital Stock
of such Non Wholly-Owned Consolidated Affiliate owned by the Guarantor and its
Wholly Owned Subsidiaries.
“Consolidated Interest Expense”: With respect to any Person for any period,
total interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Consolidated Subsidiaries for such period
with respect to all outstanding Indebtedness of such Person and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided that
Consolidated Interest Expense shall, with respect to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share


3
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




of the total cash interest expense (determined in accordance with GAAP) of such
Non Wholly-Owned Consolidated Affiliate for such period.
“Consolidated Leverage Ratio”: With respect to any Person on any date of
determination, the ratio of (a) Consolidated Total Debt on such day to (b) Total
Asset Value as of such date.
“Consolidated Subsidiaries”: With respect to any Person, all Subsidiaries of
such Person which are consolidated with such Person for financial reporting
purposes under GAAP.
“Consolidated Tangible Net Worth”: For any Person on any date of determination,
all amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of such Person and its Consolidated Subsidiaries under
stockholders’ equity at such date plus (i) accumulated depreciation and (ii)
amortization of real estate intangibles such as in-place lease value, above and
below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate, in each case, of
such Person and its Consolidated Subsidiaries on such date (provided that the
amounts described in the foregoing clauses (i) and (ii) shall, solely with
respect to any such amount attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount) minus the Intangible Assets of such Person and its
Consolidated Subsidiaries on such date (provided that any such amount deducted
with respect to deferred financing costs shall, solely with respect to any such
amount attributable to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of such attributable amount).
“Consolidated Total Debt”: With respect to any Person on any date of
determination, the aggregate principal amount of all Indebtedness of the such
Person and its Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Total
Debt shall (i) exclude any Indebtedness attributable to a Specified GAAP
Reportable B Loan Transaction, (ii) exclude all Permitted Non-Recourse CLO
Indebtedness and (iii) solely with respect to the Indebtedness of any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such Indebtedness.
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
“Core Earnings”: With respect to any Person for any period, net income
determined in accordance with GAAP of such Person and its consolidated
subsidiaries and excluding (but only to the extent included in determining net
income for such period) (i) non-cash equity compensation expense, (ii) the
expenses incurred in connection with the formation of the Sponsor and the
offering in connection therewith, including the initial underwriting discounts
and commissions, (iii) acquisition costs from successful acquisitions (other
than acquisitions made in the ordinary course of business), (iv) real property
depreciation and amortization, (v) any unrealized gains or losses or other
similar non-cash items that are included in net income for the current quarter,
regardless of whether such items are included in other comprehensive income or
loss, (vi) extraordinary or non-recurring gains or losses and (vii) one-time
expenses, charges or gains relating to changes in GAAP;


4
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




provided that Core Earnings shall, solely with respect to the Core Earnings
attributable to any Non Wholly-Owned Consolidated Affiliate, only include the
Consolidated Group Pro Rata Share of such attributable amount.
“Customary Recourse Exceptions”: With respect to any Non-Recourse Indebtedness,
exclusions from the exculpation provisions with respect to such Non-Recourse
Indebtedness such as fraud, misapplication of cash, voluntary bankruptcy,
environmental claims, breach of representations and warranties, failure to pay
taxes and insurance, as applicable, and other circumstances customarily excluded
by institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financings of commercial real estate.
“Default Rate” shall have the meaning specified in Section 2.01 of this
Guaranty.
“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.
“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.
“Foreign Corrupt Practices Act”: Title 15 of the United States Code (15 U.S.C.
§§ 78dd‑1, et seq.), as amended, modified or replaced from time to time.
“GAAP”: With respect to the financial statements or other financial information
of any Person, generally accepted accounting principles in the United States
which are in effect from time to time.
“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.


5
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made and
(b) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, unless such primary obligation or
maximum amount for which such Person may be liable is not stated or
determinable, in which case the amount of such Guarantee shall be such Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in accordance with GAAP. The terms “Guarantee” and “Guaranteed” used
as verbs shall have correlative meanings.
“Guarantor Claims”: Defined in Section 6.25(a).
“Guarantor Indebtedness”: Any and all Indebtedness of Seller, Guarantor or any
other Person specified under the Transaction Documents to Buyer, the Indemnified
Parties and any other Person specified under the Transaction Documents in
connection with the Transaction Documents, including, but not limited to, the
aggregate Repurchase Price outstanding, the aggregate Price Differential
outstanding, all other Repurchase Obligations outstanding, and amounts that
would be owed by Seller, Guarantor or any other Person to Buyer or any
Indemnified Parties but for the fact that they are unenforceable or not
allowable, including due to any Act of Insolvency of Seller, in each case of
such Guarantor Indebtedness, howsoever created, arising, incurred, acquired or
evidenced, whether existing now or arising hereafter, as such Guarantor
Indebtedness may be amended, modified, extended, renewed or replaced from time
to time.
“Guarantor Liabilities”: Defined in Section 2.01.
“Guarantor Obligations”: Defined in Section 2.01.
“Guaranty Limit”: The amount equal to 100% of the aggregate outstanding
Repurchase Price for all Purchased Loans, provided, that upon, and from and
after, Guarantor having raised $50,000,000 of equity capital, the “Guaranty
Limit” shall mean the sum of (a) twenty five percent (25%) of the aggregate
outstanding Repurchase Price for Purchased Loans with a Debt Yield (Purchase
Price), calculated as of the applicable Purchase Date for such Purchased Loans,
equal to or greater than 10% and (b) one hundred percent (100%) of the aggregate
outstanding Repurchase Price for Purchased Loans with a Debt Yield (Purchase
Price), calculated as of the applicable Purchase Date for such Purchased Loans,
less than 10%.
“Indebtedness”: As to any Person at a particular time, without duplication, the
following to the extent they are included as indebtedness or liabilities in
accordance with GAAP:


6
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




(a)
obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);



(b)
obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within sixty (60)
days of the date the respective goods are delivered or the respective services
are rendered;



(c)
Indebtedness of others secured by a lien on the property of such Person, whether
or not the respective Indebtedness so secured has been assumed by such Person;



(d)
obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person;



(e)
Capital Lease Obligations of such Person;



(f)
obligations of such Person under repurchase agreements, sale/buy-back agreements
or like arrangements;



(g)
Indebtedness of others Guaranteed by such Person;



(h)
all obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person;



(i)
Indebtedness of general partnerships of which such Person is a general partner;
and



(j)
all net liabilities or obligations under any interest rate swap, interest rate
cap, interest rate floor, interest rate collar or other hedging instrument or
agreement.



“Intangible Assets”: Assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges
(including deferred financing costs), unamortized debt discount and capitalized
research and development costs; provided, however, that Intangible Assets shall
not include real estate intangibles such as in-place lease value, above and
below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.


7
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Act of Insolvency.
“Intangible Assets”: With respect to Guarantor on any date, assets that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.
“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in the internal controls of Seller or Guarantor over
financial reporting.
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option (when exercised) to make an Investment in any other
Person shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in the
Purchased Loan Documents, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.
“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.
“Liquidity”: For any Person and its Consolidated Subsidiaries, the sum of (a)
cash and Cash Equivalents and (b) Available Borrowing Capacity.
“Multiemployer Plan”: A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Non Wholly-Owned Consolidated Affiliate”: Each Consolidated Subsidiary of the
Guarantor in which less than 100% of each class of the Capital Stock (other than
directors’ qualifying shares, if applicable) of such Consolidated Subsidiary are
at the time owned, directly or indirectly, by the Guarantor.
“Non-Recourse Indebtedness”: Indebtedness that is not Recourse Indebtedness.
“PBGC”: The Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local taxes not yet due and payable or which
are being contested in good faith and by appropriate


8
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP,
(b) Liens imposed by Requirement of Law, such as materialmen’s, mechanics’,
carriers’, workmen’s, repairmen’s and similar Liens, arising in the ordinary
course of business securing obligations that are not overdue for more than
thirty (30) days, and (c) Liens granted pursuant to or by the Transaction
Documents.
“Permitted Non-Recourse CLO Indebtedness”: Indebtedness that is (i) incurred by
a Subsidiary of Guarantor in the form of asset-backed securities commonly
referred to as “collateralized loan obligations” or “collateralized debt
obligations” and (ii) is Non-Recourse Indebtedness.
“Person”: Any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, governmental authority or
other entity.
“Plan”: An employee pension benefit plan as defined in Section 3(2) of ERISA
that is subject to Section 412 of the Code or Section 303 of ERISA in respect of
which any Seller, Servicer, Guarantor or any Commonly Controlled Entity
sponsors, contributes to or is obligated to contribute to, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be, an
“employer” as defined in Section 3(5) of ERISA.
“Recourse Indebtedness”: With respect to any Person, for any period, without
duplication, the aggregate Indebtedness in respect of which such Person is
subject to recourse for payment, whether as a borrower, guarantor or otherwise;
provided, that Indebtedness arising pursuant to Customary Recourse Exceptions
shall not constitute Recourse Indebtedness until such time (if any) as demand
has been made for the payment or performance of such Indebtedness.
“Rating Agencies”: Each of Fitch, Inc., Moody’s, S&P and any other nationally
recognized statistical rating agency.
“REIT”: A Person qualifying for treatment as a “real estate investment trust”
under the Code.
“Reportable Event”: Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under PBGC Reg. § 4043.
“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller and
Guarantor to Buyer arising under or in connection with the Transaction
Documents, whether now existing or hereafter arising, and all interest and fees
that accrue in connection with the Transaction Documents after the commencement
by or against Seller or Guarantor of any Insolvency Proceeding naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (in each case, whether due or
accrued).
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the
presidents/co-presidents, the general counsel, the treasurer or the chief
operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s Governing Documents.


9
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




“Sanctioned Entity”: (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d)) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.
“Single Employer Plan”: Any Plan that is not a Multiemployer Plan.
“Specified GAAP Reportable B Loan Transaction”: A transaction involving either
(i) the sale by the Guarantor or any Subsidiary of Guarantor of the portion of
an investment consisting of an “A-Note”, and the retention by the Guarantor or
any Subsidiary of Guarantor of the portion of such Investment Asset consisting
of a “B-Note”, which transaction is required to be accounted for under GAAP as a
“financing transaction” or (ii) the acquisition or retention by the Guarantor or
any of its Subsidiaries of an Investment Asset consisting of a “b-piece” in a
securitization facility, which transaction under GAAP results in all of the
assets of the trust that is party to the securitization facility, and all of the
bonds issued by such trust under such securitization facility that are senior to
the “b-piece”, to be consolidated on the Guarantor’s consolidated balance sheet
as assets and liabilities, respectively.
“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
“Subsidiary”: As to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.
“Swap Agreement”: Any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any


10
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Guarantor or any of
its Subsidiaries shall be a “Swap Agreement”.
“Total Asset Value”: With respect to any Person as of any date of determination,
the net book value of the total assets of such Person and its Consolidated
Subsidiaries on such date as determined in accordance with GAAP plus (x)
accumulated depreciation and (y) amortization of real estate intangibles;
provided, that Total Asset Value shall (i) exclude the amount of all restricted
cash (other than reserves for Capital Expenditures) of such Person and its
Consolidated Subsidiaries to the extent such cash supports obligations that do
not constitute Consolidated Total Debt, (ii) include the net book value of
assets associated with a Specified GAAP Reportable B Loan Transaction only to
the extent in excess of the amount of any Indebtedness attributable to such
Specified GAAP Reportable B Loan Transaction, (iii) include the net book value
of assets associated with any Permitted Non-Recourse CLO Indebtedness and (iv)
solely with respect to the net book value of the total assets of a Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of the net book value of such Non Wholly-Owned Consolidated
Affiliate’s total assets.
“Underlying Obligor”: Individually and collectively, as the context may require,
the Mortgagor and other obligor or obligors under a Purchased Loan, including
(i) any Person that has not signed the related Mortgage Note but owns an
interest in the related Mortgaged Property, which interest has been encumbered
to secure such Purchased Loan, and (ii) any other Person who has assumed or
guaranteed the obligations of such Mortgagor under the Purchased Loan Documents
relating to a Purchased Loan.
Section 1.02    Interpretive Provisions. Headings are for convenience only and
do not affect interpretation. The following rules of this Section 1.02 apply
unless the context requires otherwise. The singular includes the plural and
conversely. A gender includes all genders. Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning. A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Guaranty, all of which are hereby incorporated herein by this reference and made
a part hereof. A reference to a party to this Guaranty or another agreement or
document includes the party’s permitted successors, substitutes or assigns. In
the event there is more than one Seller or Guarantor, the act or omission by, or
occurrence with respect to, any one Seller or Guarantor, as the case may be,
shall be sufficient to result in the triggering of the applicable provision of
the Transaction Documents. A reference to an agreement or document is to the
agreement or document as amended, modified, novated, supplemented or replaced in
accordance with the terms thereof, except to the extent prohibited by any
Transaction Document. A reference to legislation or to a provision of
legislation includes a modification, codification, replacement, amendment or
re-enactment of it, a legislative provision substituted for it and a rule,
regulation or statutory instrument issued under it. A reference to writing
includes a facsimile or electronic transmission and any means of reproducing
words in a tangible and permanently visible form. A reference to conduct
includes an omission, statement or undertaking, whether or not in writing. A
Default or


11
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Event of Default exists until it has been cured or waived in writing by Buyer.
The words “hereof,” “herein,” “hereunder” and similar words refer to this
Guaranty as a whole and not to any particular provision of this Guaranty, unless
the context clearly requires or the language provides otherwise. The word
“including” is not limiting and means “including without limitation.” The word
“any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.” The words “will” and “shall”
have the same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Guaranty may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made, in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to a document includes an agreement (as
so defined) in writing or a certificate, notice, instrument or document, or any
information recorded in computer disk form. Whenever a Person is required to
provide any document to Buyer under the Transaction Documents, the relevant
document shall be provided in writing including in the form of a PDF attachment
to electronic mail or printed form unless Buyer requests otherwise. At the
request of Buyer, the document shall be provided in electronic format or both
printed and electronic format. The Transaction Documents are the result of
negotiations between Seller, Guarantor and Buyer, have been reviewed by counsel
to Buyer and counsel to Seller and Guarantor, and are the product of both
parties. No rule of construction shall apply to disadvantage one party on the
ground that such party proposed or was involved in the preparation of any
particular provision of the Transaction Documents or the Transaction Documents
themselves. Except where otherwise expressly stated, Buyer may give or withhold,
or give conditionally, approvals and consents, and may form opinions and make
determinations, in its sole and absolute discretion, subject in all cases to the
implied covenant of good faith and fair dealing. Reference in any Transaction
Document to Buyer’s discretion shall mean, unless otherwise expressly stated
herein or therein, Buyer’s sole and absolute discretion (exercised in good
faith), and the exercise of such discretion shall be final and conclusive. In
addition, whenever Buyer has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto unless otherwise expressly stated herein
or therein shall be in the sole and absolute discretion of Buyer (exercised in
good faith), and such decision shall be final and conclusive.


12
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




ARTICLE 2

GUARANTY OF PAYMENT AND PERFORMANCE
Section 2.01    Guaranty. Guarantor hereby absolutely, primarily,
unconditionally and irrevocably guarantees to Buyer, as primary obligor, as
guarantor of payment and performance and not as surety or guarantor of
collection and as and for its own debt, until the final and indefeasible payment
in full thereof, subject to the terms of this Section 2.01, (i) the payment,
when due, by maturity, mandatory prepayment, acceleration or otherwise, of the
Guarantor Indebtedness and any amounts due under Article 5 of this Guaranty, and
(ii) the full and timely performance of, and compliance with, each and every
duty, agreement, undertaking, indemnity, obligation and liability of Seller
under the Transaction Documents strictly in accordance with the terms thereof
(collectively, the “Guarantor Obligations” and, together with the Guarantor
Indebtedness, the “Guarantor Liabilities”), in each case, however created,
arising, incurred, acquired or evidenced, whether primary, secondary, direct,
indirect, absolute, contingent, joint, several or joint and several, and whether
now or hereafter existing or due or to become due, as the foregoing are amended,
modified, extended, renewed or replaced from time to time. All payments by
Guarantor under this Guaranty shall be in immediately available lawful money of
the United States of America and without deduction, defense, set-off or
counterclaim. Any amounts not paid when due shall accrue interest at the Pricing
Rate applicable during the continuance of an Event of Default (such rate, the
“Default Rate”). Notwithstanding any provision to the contrary contained herein
or in any of the other Transaction Documents, the obligations of Guarantor
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
Requirement of Law of any state. Notwithstanding anything to the contrary
contained herein, the Guarantor shall not be liable for any Guarantor
Indebtedness in excess of the Guaranty Limit; provided, that such limitation
shall not apply to the payment of any amounts that arise under Article 5 of this
Guaranty or to any payment required pursuant to the Non-Recourse Carve Out
Guaranty, which amounts under Article 5 and the Non-Recourse Carve-Out Guaranty,
if applicable, are in addition to but without duplication of the amounts payable
under this Guaranty.
Section 2.02    Release of Collateral, Parties Liable, etc. Guarantor agrees
that, except as otherwise provided in the Repurchase Agreement, (a) any or all
of the Purchased Loans and other collateral, security and property now or
hereafter held for the Guaranty or the Guarantor Liabilities may be released,
waived, exchanged, terminated, modified, sold, assigned, hypothecated,
participated, pledged, compromised, surrendered or otherwise transferred or
disposed of from time to time, (b) except as expressly set forth in the
Transaction Documents, Buyer shall have no obligation to protect, perfect,
secure, enforce, release, exchange or insure any Purchased Loans or any
collateral, security, property, Liens, interests or encumbrances now or
hereafter held for the Guaranty or the Guarantor Liabilities or the properties
subject thereto, (c) the time, place, manner or terms of payment of the
Guarantor Liabilities may be changed or extended, in whole or in part, to a time
certain or otherwise, and may be renewed, increased, altered or accelerated, in
whole or in part, (d) Buyer may take any action in the exercise of any right,
power, remedy or privilege under the Transaction Documents or Requirement of Law
or waive or refrain from exercising any of the


13
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




foregoing, (e) any of the provisions of the Repurchase Agreement and the other
Transaction Documents and the Guarantor Liabilities may be modified, amended,
waived, supplemented, replaced or restated from time to time, (f) any party
liable for the payment of the Repurchase Obligations or the Guarantor
Liabilities, including, without limitation, other guarantors, may be granted
indulgences, released or substituted, (g) any deposit balance for the credit of
Seller or any other party liable for the payment of the Guarantor Liabilities,
including, without limitation, other guarantors, or liable upon any security
therefor, may be released, in whole or in part, at, before and/or after the
stated, extended or accelerated maturity of the Guarantor Liabilities and (h)
Buyer may apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor, Seller or any other Person for the Repurchase
Obligations or the Guarantor Liabilities in such manner as Buyer may determine
in its discretion, subject to the terms of the Transaction Documents, all of the
foregoing in clauses (a) through (h) without notice to or further assent by
Guarantor, who shall remain bound thereon, notwithstanding any such exchange,
compromise, surrender, extension, renewal, acceleration, modification,
indulgence, release or other act.
Section 2.03    Waiver of Rights. Guarantor expressly waives: (a) notice of
acceptance of this Guaranty by Buyer and of all extensions of credit, loans or
advances to or purchases from Seller by Buyer; (b) diligence, presentment and
demand for payment of any of the Guarantor Liabilities; (c) protest and notice
of dishonor or of default to Guarantor or to any other party with respect to the
Guarantor Liabilities or with respect to any collateral, security or property
therefor; (d) notice of Buyer obtaining, amending, substituting for, releasing,
waiving, modifying, extending, replacing or restating all or any portion of the
Guarantor Liabilities, the Repurchase Agreement, any other Transaction Document,
other guarantees or any Lien now or hereafter securing the Guarantor Liabilities
or the Guaranty, or Buyer subordinating, compromising, discharging, terminating
or releasing such Liens; (e) notice of the execution and delivery by Seller,
Buyer or any other Person of any other loan, purchase, credit or security
agreement or document or of Seller’s or such other Person’s execution and
delivery of any promissory notes or other documents arising under or in
connection with the Transaction Documents or in connection with any purchase of
Seller’s or such other Person’s property or assets; (f) except as otherwise
required pursuant to the Repurchase Agreement, notice of the occurrence of any
breach by Seller or any other Person or of any Event of Default; (g) except as
otherwise required pursuant to the Repurchase Agreement, notice of Buyer’s
transfer, disposition, assignment, sale, pledge or participation of the
Guarantor Liabilities, the Purchased Loans, the Transaction Documents, the
Purchased Loan Documents, or any collateral, security or property for the
Guaranty or the Guarantor Liabilities or any portion of the foregoing; (h)
except as otherwise required pursuant to the Repurchase Agreement, notice of the
sale or foreclosure (or posting or advertising for sale or foreclosure) of all
or any portion of any Purchased Loans or any collateral, security or property
for the Guaranty or the Guarantor Liabilities; (i) notice of the protest, proof
of non-payment or default by Seller or any other Person; (j) except as otherwise
required pursuant to the Repurchase Agreement, any other action at any time
taken or omitted by Buyer, and, generally, all demands and notices of every kind
in connection with this Guaranty, the Transaction Documents, the Guarantor
Liabilities, the Purchased Loans, any collateral, security or property for the
Guaranty or the Guarantor Liabilities, the Purchased Loan Documents, any
documents or agreements evidencing, securing or relating to any of the Guaranty
or the Guarantor Liabilities and the obligations hereby guaranteed; (k) all
other notices to which Guarantor might otherwise be entitled; (l) demand for
payment under this Guaranty; (m) any right to assert against


14
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Buyer, as a defense, counterclaim, set-off or cross-claim, any defense (legal or
equitable), disability, set-off, counterclaim or claim of any kind or nature
whatsoever that any Guarantor or Seller may now or hereafter have against Buyer
(other than payment in full of the Guarantor Liabilities), Seller or any other
Person, but such waiver shall not prevent Guarantor from asserting against Buyer
in a separate action, any claim, action, cause of action or demand that
Guarantor might have, whether or not arising out of this Guaranty; (n) to the
fullest extent permitted by Requirement of Law, the right (if any) to revoke
this Guaranty as to any future Guarantor Liabilities; and (o) any right at any
time to insist upon, plead or in any manner whatsoever claim or take the benefit
or advantage of any appraisal, valuation, stay, extension, marshalling of assets
or redemption laws, or exemption, whether now or at any time hereafter in force,
which may delay, prevent or otherwise effect the performance by Guarantor of the
Guarantor Liabilities or the enforcement by Buyer of the Guarantor Liabilities
or this Guaranty. It shall not be necessary for Buyer (and Guarantor hereby
waives any rights which Guarantor may have to require Buyer), in order to
enforce the obligations of Guarantor hereunder, to (i) institute suit, enforce
its rights or exhaust its remedies against Seller, others liable on the
Guarantor Liabilities, the Underlying Obligors or any other Person, (ii) enforce
Buyer’s rights or exhaust its remedies under or with respect to the Purchased
Loan Documents and the collateral and property secured thereby, the Purchased
Loans or any collateral, security or property which shall ever have been given
to secure the Transaction Documents or the Guarantor Liabilities, (iii) enforce
Buyer’s rights against any other guarantors of the Guarantor Liabilities, (iv)
join Seller or others liable on the Guarantor Liabilities or any other Person in
any action seeking to enforce this Guaranty, (v) mitigate damages, take any
other action to reduce, collect or enforce the Guarantor Liabilities or to
pursue or refrain from pursuing any right or remedy which might benefit
Guarantor or (vi) resort to any other means of obtaining payment of the
Guarantor Liabilities.
Section 2.04    Validity of Guaranty. The validity of this Guaranty, the
obligations of Guarantor hereunder and Buyer’s rights and remedies for the
enforcement of the foregoing shall in no way be terminated, abated, reduced,
released, modified, changed, compromised, discharged, diminished, affected,
limited or impaired in any manner whatsoever by the happening from time to time
of any occurrence, condition, circumstance, event, action or omission of any
kind whatsoever, including, without limitation, any of the following (and
Guarantor hereby waives any common law, equitable, statutory, constitutional,
regulatory or other rights (including rights to notice), defenses (legal and
equitable), set-off, counterclaims and claims which Guarantor might have now or
hereafter as a result of or in connection with any of the following): (a)
Buyer’s assertion or non-assertion or election of any of the rights or remedies
available to Buyer pursuant to the provisions of the Transaction Documents, the
Purchased Loan Documents or pursuant to any Requirement of Law and the
impairment or elimination of Guarantor’s rights of subrogation, reimbursement,
contribution or indemnity against Seller or any other Person; (b) the waiver by
Buyer of, or the failure of Buyer to enforce, or the lack of diligence by Buyer
in connection with, the enforcement of any of its rights or remedies under the
Transaction Documents, the Purchased Loan Documents, the Purchased Loans or any
collateral, security or property for the Guaranty or the Guarantor Liabilities;
(c) the granting by Buyer of (or failure by Buyer to grant) any indulgence,
forbearance, adjustment, compromise, consent, approval, waiver or extension of
time; (d) the exercise by Buyer of or failure to exercise any so-called
self-help remedies; (e) any occurrence, condition, circumstance event, action or
omission that might in any manner or to any extent vary, alter, increase, extend
or continue the risk to Guarantor or might otherwise operate as a discharge or
release of Guarantor under Requirement


15
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




of Law; (f) any full or partial release or discharge of or accord and
satisfaction with respect to liability for the Guarantor Liabilities, or any
part thereof, of Seller, Guarantor or any other Person now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guarantor Liabilities, or
any part thereof; (g) the impairment, modification, change, release, discharge,
limitation of the liability or insolvency of Seller, Guarantor, any Underlying
Obligor or any Person liable for or obligated on the Guarantor Liabilities, or
any of their estates in bankruptcy resulting from or pursuant to the bankruptcy
or insolvency of any of the foregoing or the application of the Insolvency Laws
or of or any decision of any court of the United States or any state thereof or
of any foreign jurisdiction or Seller or Guarantor ceasing to be liable for all
or any portion of the Guarantor Liabilities other than in accordance with the
Transaction Documents; (h) any present or future Requirement of Law or order of
any Governmental Authority (de jure or de facto) purporting to reduce, amend or
otherwise affect the Guarantor Liabilities or to vary any terms of payment,
satisfaction or discharge thereof; (i) the waiver, compromise, settlement,
release, extension, amendment, change, modification, substitution, replacement,
reduction, increase, alteration, rearrangement, renewal or termination of the
terms of the Guarantor Liabilities, the Transaction Documents, the Purchased
Loans, any collateral, security or property for the Guaranty or the Guarantor
Liabilities, the Purchased Loan Documents, any or all of the obligations,
covenants or agreements of Seller, the Underlying Obligors or any other Person
under the Transaction Documents or Purchased Loan Documents (except by
satisfaction in full of all Guarantor Liabilities) or of any Guarantor under
this Guaranty and/or any failure of Buyer to notify any Guarantor of any of the
foregoing; (j) the extension of the time for satisfaction, discharge or payment
of the Guarantor Liabilities or any part thereof owing or payable by Seller or
any other Person under the Transaction Documents or of the time for performance
of any other obligations, covenants or agreements under or arising out of this
Guaranty or the extension or renewal of any thereof; (k) any existing or future
offset, counterclaim, claim or defense (other than payment in full of the
Guarantor Liabilities) of Seller or any other Person against Buyer or against
payment of the Guarantor Liabilities, whether such offset, claim or defense
arises in connection with the Guarantor Liabilities (or the transactions
creating same) or otherwise; (l) the taking or acceptance or refusal to take or
accept or the existence of any other guaranty of or collateral, security or
property for the Guarantor Liabilities in favor of Buyer, any other Indemnified
Parties or any other Person specified in the Transaction Documents or the
enforcement or attempted enforcement of such other guaranty, collateral,
security or property; (m) any sale, lease, sublease or transfer of or Lien on
all or a portion of the assets or property of Seller or Guarantor, or any
changes in the shareholders, partners or members of Seller or Guarantor, or any
reorganization, consolidation or merger of Seller or Guarantor; (n) the
invalidity, illegality, insufficiency or unenforceability of all or any part of
the Guarantor Liabilities, the Transaction Documents, the Purchased Loans, any
collateral, security or property for the Transaction Documents or the Guarantor
Liabilities, the Purchased Loan Documents or any document or agreement executed
in connection with the foregoing, for any reason whatsoever, including, without
limitation, the fact that (1) the Guarantor Liabilities, or any part thereof,
exceeds the amount permitted by Requirement of Law or violates usury laws or
exceeds the Repurchase Obligations, (2) the act of creating the Guarantor
Liabilities, the Purchased Loans, the Transaction Documents, any collateral,
security or property for the Guaranty or the Guarantor Liabilities or any part
of the foregoing is ultra vires, (3) the officers or representatives executing
the Purchased Loan Documents or Transaction Documents or otherwise creating the
Guarantor Liabilities, the Purchased Loans or any collateral, security or
property for the Guaranty or the Guarantor Liabilities acted in


16
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




excess of their authority, (4) Seller, any Underlying Obligor or any other
Person has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guarantor Liabilities wholly or partially
uncollectible, (5) the creation, performance or repayment of the Guarantor
Liabilities, the Purchased Loans or any collateral, security or property for the
Guaranty or the Guarantor Liabilities (or the execution, delivery and
performance of any Transaction Document, Purchased Loan Document or document or
instrument representing part of the Guarantor Liabilities, the Purchase Loans
any collateral, security or property for the Guaranty or the Guarantor
Liabilities or executed in connection with the Guarantor Liabilities, the
Purchased Loans or any collateral, security or property for the Guaranty or the
Guarantor Liabilities, or given to secure the repayment of the Guarantor
Liabilities or the other Purchased Loans) is illegal, uncollectible or
unenforceable or (6) any Purchased Loan Document, any Transaction Document or
any other document, agreement or instrument has been forged or otherwise is
irregular or not genuine or authentic; (o) any release, waiver, termination,
sale, pledge, participation, transfer, surrender, exchange, subordination,
deterioration, waste, loss, diminution or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of the
Purchased Loans or any collateral, security or property at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranty or the Guarantor Liabilities; (p) the failure of Buyer or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of the
Purchased Loans or any other collateral, security or property for the Guaranty
or the Guarantor Liabilities, including, but not limited to, any neglect, delay,
omission, failure or refusal of Buyer (1) to take or prosecute any action for
the collection of any of the Guarantor Liabilities, any Purchased Loan or any
collateral, security or property for the Guaranty or the Guarantor Liabilities,
(2) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose, upon any Purchased Loan or any
security, collateral or property for the Guaranty or Guarantor Liabilities or
(3) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guarantor Liabilities;
(q) the existence, value, or condition of the Purchased Loans or any collateral,
security, property or Lien securing the Transaction Documents or the Guarantor
Liabilities, or the fact that the Purchased Loans or any collateral, security,
property or Lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranty or the Guarantor Liabilities, or any
part thereof, shall not be properly perfected or created, or shall prove to be
unenforceable, invalid, insufficient, illegal or subordinate to any other Lien
or Buyer’s actions or omissions in respect to any of the foregoing; (r) any
payment by Seller or any other Person to Buyer is held to constitute a
preference under Insolvency Laws, or for any reason Buyer is required to refund
such payment or pay such amount to such Seller or other Person; (s) any act
which may accelerate the operation of any statute of limitations applicable to
the Guarantor Liabilities or (t) any event or action that would, in the absence
of this Section 2.04, result in the full or partial, legal or equitable,
release, discharge, defense of guaranty or surety or relief of Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty or any other agreement, in each case, whether or not such event
or action increases the likelihood that Guarantor will be required to pay the
Guarantor Liabilities pursuant to the terms hereof or thereof and whether or not
such event or action prejudices Guarantor, it being the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guarantor Liabilities when due, notwithstanding any occurrence, condition,
circumstance, event, action or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly


17
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




or expressly described herein, which obligation shall be deemed satisfied only
upon the full and final indefeasible payment and satisfaction of the Guarantor
Liabilities.
Section 2.05    Primary Liability of the Guarantor. Without limiting the
foregoing provisions, Guarantor agrees that this Guaranty may be enforced by
Buyer without the necessity at any time of resorting to or exhausting any other
security or collateral and without the necessity at any time of having recourse
to any of the Transaction Documents, the Purchased Loans or any collateral,
security or property now or hereafter securing the Transaction Documents or the
Guarantor Liabilities or otherwise, and Guarantor hereby waives the right to
require Buyer to proceed against Seller, any Underlying Obligor or any other
Person or to require Buyer to pursue any other remedy or enforce any other
right. Guarantor further agrees that Guarantor shall have no right of
subrogation, reimbursement or indemnity whatsoever against any Person, or any
right of recourse to the Purchased Loans or any collateral, security or property
for the Guaranty or the Guarantor Liabilities, so long as any such Guarantor
Liabilities remain outstanding. Guarantor further agrees that nothing contained
herein shall prevent Buyer from suing on the Repurchase Agreement or any of the
other Transaction Documents or foreclosing (whether by judicial or non-judicial
foreclosing or enforcement) its security interest in or Lien on any Purchased
Loan or any collateral, security or property now or hereafter securing the
Transaction Documents or the Guarantor Liabilities or from exercising any other
rights or remedies available to it under Requirement of Law, the Repurchase
Agreement or any of the other Transaction Documents or any other instrument of
security if none of Seller or Guarantor timely perform the obligations of Seller
or other Persons thereunder, and the exercise of any of the aforesaid rights and
the completion of any foreclosure proceedings shall not constitute a discharge
of Guarantor’s obligations hereunder; it being the purpose and intent of
Guarantor that Guarantor’s obligations hereunder shall be absolute, independent
and unconditional under any and all circumstances. Guarantor agrees that any
release by Buyer of Seller or Guarantor or with respect to the Purchased Loans
or any other collateral, security or property now or hereafter securing the
Transaction Documents shall not release Guarantor or affect the Guarantor
Liabilities. Guarantor further agrees that Buyer is under no obligation to
marshal any property or assets of Seller or Guarantor in favor of Guarantor or
against or in payment of the Guarantor Liabilities. Buyer may, at its sole
option, determine which of such remedies or rights it may pursue without
affecting any of such rights and remedies under this Guaranty. If, in the
exercise of any of its rights and remedies, Buyer shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any obligor for Guarantor Obligations, whether because of any Requirement of Law
pertaining to “election of remedies” or otherwise, Guarantor hereby consents to
such action by Buyer and waives any claim based upon such action, even if such
action by Buyer shall result in a full or partial loss of any rights of
subrogation which Guarantor might otherwise have had but for such action by
Buyer. Any election of remedies which results in the denial or impairment of the
right of Buyer to seek a deficiency judgment against any obligor for Guarantor
Obligations shall not impair Guarantor’s obligation to pay the full amount of
the Guarantor Obligations. Guarantor recognizes, acknowledges and agrees that
Guarantor may be required to pay the Guarantor Liabilities in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guarantor
Liabilities, or that Buyer will look to other parties to pay or perform the
Guarantor Liabilities. Guarantor recognizes, acknowledges and agrees that it is
not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the


18
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




validity, enforceability, collectability or value of the Purchased Loans or any
of the collateral, security or property for the Guaranty or the Guarantor
Liabilities. Guarantor acknowledges and agrees that Buyer shall not be liable
for any occurrence, condition, circumstance, event, action or omission waived by
Guarantor or permitted under the terms of this Guaranty.
Section 2.06    Remedies. Guarantor agrees that in the event Guarantor fails to
pay its obligations hereunder when due and payable under this Guaranty, Buyer
shall be entitled to (a) any and all remedies available to it under this
Guaranty, the other Transaction Documents and/or Requirement of Law, including,
without limitation, all rights of set-off, subject to the terms set forth
herein, (b) the benefit of all Liens heretofore, now and at any time or times
hereafter granted by such Guarantor to Buyer, if any, to secure such Guarantor’s
obligations hereunder and (c) interest on the Guarantor Liabilities at the
Default Rate.
Section 2.07    Term of Guaranty. This Guaranty shall continue in full force and
effect until the Guarantor Liabilities are fully and indefeasibly paid,
performed and discharged and the Transaction Documents are terminated. This
Guaranty covers the Guarantor Liabilities whether presently outstanding or
arising subsequent to the date hereof, including all amounts advanced by Buyer
in stages or installments. Notwithstanding the foregoing, this Guaranty shall
remain in full force and effect and continue to be effective, or be reinstated,
as the case may be, and any payment of the Guarantor Liabilities hereunder shall
be reinstated, revived and restored if at any time this Guaranty, the
obligations of Guarantor under this Guaranty, payment and/or performance of all
or any portion of the Guarantee Liabilities or any transfer by Guarantor to
Buyer or any Indemnified Party in payment of all or any portion of the Guarantor
Liabilities is rescinded, reduced in amount or is otherwise restored or returned
by Buyer or any Indemnified Party (or Buyer or any Indemnified Party elects to
do so on the advice of counsel) due to any of the foregoing being void or
voidable under any Insolvency Law, including but not limited to, provisions of
the Bankruptcy Code related to preferences, fraudulent conveyances, other
voidable or recoverable payments of money or transfers of property or otherwise,
or upon or in connection with an Act of Insolvency or Insolvency Proceeding with
respect to, or the insolvency of, Seller, any co-Guarantor or any other Person
obligated on or for the Guarantor Liabilities, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, or the assignment for the benefit of creditors by, Seller, any
co-Guarantor or such other Person or any substantial part of such Seller’s, any
co-Guarantor’s or such other Person’s property or assets, or otherwise, all as
though such payments, transfer, performance or otherwise had not been made or
occurred; provided, however, (i) if all or any portion of any payment,
performance, transfer or otherwise is rescinded, reduced, restored or returned,
the Guarantor Liabilities shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned and (ii) all
reasonable costs and expenses (including, without limitation, any reasonable
legal fees and disbursements) incurred by Buyer or any Indemnified Parties in
connection with any of the foregoing shall be deemed to be included as a part of
the Guarantor Liabilities.


19
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Section 2.08    Survival. The provisions of this Article 2 shall survive the
termination of the Transaction Documents and the full and indefeasible payment,
performance and discharge of the Guarantor Liabilities.
ARTICLE 3

REPRESENTATIONS AND WARRANTIES
From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Transaction Documents are terminated,
Guarantor hereby represents, warrants and, as applicable, covenants, to Buyer as
follows:
Section 3.01    Guarantor. Guarantor has been duly organized and validly exists
in good standing as a corporation, limited liability company or limited
partnership, as applicable, under the laws of the jurisdiction of its
incorporation, organization or formation. Guarantor (a) has all requisite power,
authority, legal right, licenses and franchises, (b) is duly qualified to do
business in all jurisdictions necessary and (c) has been duly authorized by all
necessary action to (i) own, lease and operate its properties and assets, (ii)
conduct its business as presently conducted and (iii) execute, deliver and
perform its obligations under the Transaction Documents to which it is a party,
except with respect to licenses, franchises and qualification to do business in
clauses (a) or (b) to the extent failure to obtain any such license, franchise
or qualification would not have made a Material Adverse Effect. Guarantor’s
exact legal name is set forth in the preamble and signature pages of this
Guaranty. The fiscal year of Guarantor is the calendar year.
Section 3.02    Transaction Documents. This Guaranty has been duly executed and
delivered by Guarantor and constitutes the legal, valid and binding obligation
of Guarantor enforceable against Guarantor in accordance with its terms, except
as such enforceability may be limited by Insolvency Laws and general principles
of equity. The execution, delivery and performance by Guarantor of each
Transaction Document to which it is a party do not and will not (a) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under, any (i) Governing Document or material
Indebtedness, Guarantee Obligation or Contractual Obligation applicable to
Guarantor or any of its properties or assets, (ii) Requirement of Law in any
material respect, or (iii) approval, consent, judgment, decree, order or demand
of any Governmental Authority, or (b) result in the creation of any material
Lien (other than Permitted Liens) on any of the properties or assets of
Guarantor. All approvals, authorizations, consents, orders, filings, notices or
other actions of any Person or Governmental Authority required for the
execution, delivery and performance by Guarantor of the Transaction Documents to
which it is a party have been obtained, effected, waived or given and are in
full force and effect. Unless notice is given to Buyer from time to time, there
is no material litigation, proceeding or investigation pending or, to the
knowledge of Guarantor, threatened, against Guarantor before any Governmental
Authority (a) asserting the invalidity of any Transaction Document, (b) seeking
to prevent the consummation of the Transaction Documents, any of the
transactions contemplated by the Transaction Documents or any Transaction, or
(c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.


20
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Section 3.03    Solvency. Guarantor is not and has never been the subject of an
Insolvency Proceeding. Guarantor is Solvent, and this Guaranty and the
transactions contemplated under the terms of the Transaction Documents do not
and will not render Guarantor not Solvent. Guarantor is not entering into any of
the Transaction Documents to which it is a party with the intent to hinder,
delay or defraud any creditor of Guarantor. Guarantor has received or will
receive reasonably equivalent value for the Guarantor Liabilities, and the
Guarantor Liabilities (a) will not render Guarantor not Solvent, (b) will not
leave Guarantor with an unreasonably small amount of capital to conduct its
business and (c) will not cause Guarantor to have incurred debts (or to have
intended to have incurred debts) beyond its ability to pay such debts as they
mature. Guarantor has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations. Guarantor is generally able to pay, and as of
the date hereof is paying, its debts as they come due.
Section 3.04    Taxes. Guarantor has filed all required federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by them and have paid all material taxes (including mortgage recording
taxes), assessments, fees, and other governmental charges payable by them, or
with respect to any of their properties or assets, which have become due and
payable, except taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which appropriate reserves have been
established in accordance with GAAP. Guarantor has paid, or has provided
adequate reserves for the payment of, all such taxes for all prior fiscal years
and for the current fiscal year to date. There is no material action, suit,
proceeding, investigation, audit or claim relating to any such taxes now
pending, or, to the knowledge of Guarantor, threatened, by any Governmental
Authority which is not being contested in good faith as provided above.
Guarantor has not entered into any agreement or waiver or been requested to
enter into any agreement or waiver extending any statute of limitations relating
to the payment or collection of taxes, or is aware of any circumstances that
would cause the taxable years or other taxable periods of Guarantor not to be
subject to the normally applicable statute of limitations. No tax Liens (other
than Permitted Liens) have been filed against any property or assets of
Guarantor. Guarantor does not intend to treat any Transaction as being a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4. If
Guarantor determines to take any action inconsistent with such intention, it
will promptly notify Buyer, in which case Buyer may treat each Transaction as
subject to Treasury Regulation Section 301.6112–1 and will maintain the lists
and other records required thereunder.
Section 3.05    Financial Condition. The unaudited financial statements of
Guarantor and its Consolidated Subsidiaries of the fiscal quarter most recently
ended, copies of which have been delivered to Buyer or filed with the Securities
and Exchange Commission and certified by a Responsible Officer of Guarantor, are
complete and correct and present fairly the consolidated financial condition of
Guarantor and its Consolidated Subsidiaries as of such date. Commencing with the
fiscal year ending December 31, 2018, the audited consolidated balance sheet of
Guarantor and its Consolidated Subsidiaries as at the fiscal year most recently
ended for which such audited balance sheet is available, and the related audited
consolidated statements of operations, stockholders’ equity and cash flows for
the fiscal year then ended, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification arising out of the audit conducted by Guarantor’s independent
certified public


21
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




accountants, copies of which have been delivered to Buyer, are complete and
correct and present fairly in all material respects the consolidated financial
condition of Guarantor and its Consolidated Subsidiaries as of such date and the
consolidated results of its operations and consolidated cash flows for the
fiscal year then ended. All such financial statements, including related
schedules and notes, were prepared in accordance with GAAP except as disclosed
therein. Except for Hedging Transactions entered into in connection with Section
12(e) of the Repurchase Agreement, Guarantor does not have any material
contingent liability or liability for taxes or any long term lease or unusual
forward or long term commitment, including any Derivatives Contract, which is
not reflected in the foregoing statements or notes. Since the date of the
financial statements and other information most recently delivered to Buyer or
filed with the Securities and Exchange Commission, Guarantor has not sold,
transferred or otherwise disposed of any material part of its property or assets
(except pursuant to the Transaction Documents) or acquired any property or
assets (including Equity Interests of any other Person) that are material in
relation to the consolidated financial condition of Guarantor.
Section 3.06    True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of any
Guarantor to Buyer in connection with the Transaction Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of any Guarantor to Buyer in connection with the
Transaction Documents and the Transactions will be true, correct and complete in
all material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.
Section 3.07    Compliance with Laws. Guarantor has complied in all material
respects with all Requirement of Law. Neither Guarantor nor any Affiliate of
Guarantor (a) is an “enemy” or an “ally of the enemy” as defined in the Trading
with the Enemy Act, (b) is in violation of any Anti-Terrorism Laws, (c) is a
blocked person described in Section 1 of Executive Order 13224 or to its
knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by the Office of Foreign
Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities. The
proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Entity. Neither Guarantor nor Seller (a) is, or is controlled by,
an “investment company” as defined in the Investment Company Act, or is required
to register as an “investment company” under the Investment Company Act, (b) is
a “broker” or “dealer” as defined in, or could be subject to a liquidation
proceeding under, the Securities Investor Protection Act of 1970 or (c) is
subject to regulation by any Governmental Authority limiting its ability to
incur the Repurchase Obligations or Guarantor Liabilities, as applicable.
Guarantor and all Affiliates of Guarantor are in compliance with the Foreign
Corrupt Practices Act and any foreign counterpart thereto. Guarantor has not
made, offered, promised or authorized a payment of money or anything else of
value (a) in order to assist in obtaining or retaining business for or with, or


22
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to Guarantor, any other
Repurchase Party or any other Person, in violation of the Foreign Corrupt
Practices Act.
Section 3.08    Compliance with ERISA. With respect to Guarantor or any Commonly
Controlled Entity, during the immediately preceding five (5) year period, (a)
neither a Reportable Event nor an “accumulated funding deficiency” nor “an
unpaid minimum required contribution” as defined in the Code or ERISA has
occurred, (b) each Plan has complied in all material respects with the
applicable provisions of the Code and ERISA, (c) no termination of a Single
Employer Plan has occurred resulting in any liability that has remained
underfunded, and (d) no Lien in favor of the PBGC or a Plan has arisen. The
present value of all accumulated benefit obligations under each Single Employer
Plan (based on the assumptions used for the purposes of Financial Accounting
Statement Bulletin 87) relating to Guarantor or any Commonly Controlled Entity
did not, as of the last annual valuation date prior to the date hereof, exceed
the value of the assets of such Plan allocable to such accumulated benefit
obligations. Neither Guarantor, nor any Affiliate of Guarantor is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan. Guarantor does not provide any medical or health benefits to
former employees other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law at no cost to the
employer. None of the assets of Guarantor are deemed to be plan assets within
the meaning of 29 C.F.R. 2510.3-101 as modified by Section 3(42) of ERISA.
Section 3.09    No Default. No Default or Event of Default exists. No Internal
Control Event has occurred.
Section 3.10    No Broker. Neither Guarantor nor Seller has dealt with any
broker, investment banker, agent or other Person, except for Buyer or an
Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any transaction under the Transaction Documents.
Section 3.11    Financial Covenants. Guarantor and Seller are in compliance with
the financial covenants set forth in the Transaction Documents applicable to
each.
Section 3.12    Knowledge of Guarantor. Guarantor further represents and
warrants to Buyer that it has read and understands the terms of the Transaction
Documents and is familiar with and has independent knowledge of, and has
reviewed the books and records regarding, Seller’s and any other Guarantor’s
financial condition and affairs, the value of the Purchased Loans and the
circumstances bearing on the risk of nonpayment or nonperformance of the
Guarantor Liabilities and represents and agrees that it will keep so informed
while this Guaranty is in force; provided, however, Guarantor acknowledges and
agrees that it is not relying on such financial condition or collateral as an
inducement to enter into this Guaranty. Guarantor agrees that Buyer shall have
no obligation to investigate the financial condition or affairs of Seller or
Guarantor for the benefit of Guarantor or to advise Guarantor of any matter
relating to or arising under the Repurchase Agreement or any of the other
Transaction Documents or any fact respecting, or any change in, the financial
condition or affairs of Seller that might come to the knowledge of Buyer at any
time, whether or


23
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




not Buyer or any Guarantor knows or believes or has reason to know or believe
that any such fact or change is unknown to Guarantor or might (or does)
materially increase the risk of Guarantor as guarantor or might (or would)
affect the willingness of Guarantor to continue as guarantor with respect to the
Guarantor Liabilities.
Section 3.13    Compliance with Transaction Documents. Guarantor (i) has
delivered to Buyer all financial statements, certifications and other
information and documents required to be delivered by Guarantor under the
Repurchase Agreement and any other Transaction Document and such other financial
information as Buyer may from time to time reasonably require and that such
financial statements and other information shall be true and correct in all
material respects and fairly represent in all material respects the financial
condition of such Guarantor and its Subsidiaries on the date of delivery, (ii)
has not sold, assigned, transferred or otherwise conveyed, in a single
transaction or in a series of transactions, any material asset or portion of a
material asset which would (A) result in a Material Adverse Effect or (B)
violate the Transaction Documents, (iii) has caused Seller to comply with each
and every agreement, obligation, duty and covenant under the Transaction
Documents and, to the extent Seller does not fulfill its agreements,
obligations, duties and covenants under the Transaction Documents, Guarantor
shall fulfill the same and (iv) has performed each and every agreement,
obligation, duty and covenant under any Transaction Document that Seller
covenants to cause Guarantor to do or not to do.
ARTICLE 4
COVENANTS
From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Transaction Documents are terminated,
Guarantor shall perform and observe the following covenants, which shall (a) be
given independent effect (so that if a particular action or condition is
prohibited by any covenant, the fact that it would be permitted by an exception
to or be otherwise within the limitations of another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists), and (b) also apply to all Subsidiaries of Guarantor:
Section 4.01    Existence; Governing Documents; Conduct of Business. Guarantor
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents and (d) not modify or amend, in a manner which would have a Material
Adverse Effect, or terminate its Governing Documents without Buyer’s prior
written consent (such consent not to be unreasonably withheld). Guarantor shall
(a) continue to engage in the same general lines of business as presently
conducted by it and (b) maintain and preserve all of its material rights,
privileges, licenses and franchises necessary for the operation of its business.
Section 4.02    Compliance with Laws, Contractual Obligations and Transaction
Documents. Guarantor shall comply in all material respects with all Requirement
of Law, including those relating to the reporting and payment of taxes owed by
it, and all of its Indebtedness, Contractual Obligations, Guarantee Obligations
and Investments. No part of the proceeds of any


24
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Transaction shall be used for any purpose that violates Regulation T, U or X of
the Board of Governors of the Federal Reserve System.
Section 4.03    Structural Changes. Guarantor shall not enter into any merger or
consolidation, or liquidate, wind up or dissolve, or sell all or substantially
all of its assets or properties, without Buyer’s prior written consent, except
that so long as no Event of Default exists or would result therefrom, Guarantor
may merge into or consolidate with another Person so long as (a) such merger or
consolidation would not result in a Change of Control, (b) the continuing or
surviving Person is the Guarantor and, (c) immediately following the merger or
consolidation, the majority of the members of the board of directors (or the
applicable equivalent) of the continuing or surviving Person are the same as the
majority of the members of the board of directors (or applicable equivalent) of
the Guarantor immediately prior to such merger or consolidation. Guarantor shall
not sell, assign, transfer or otherwise convey, in a single transaction or in a
series of transactions, any material asset or portion of a material asset which
would (a) result in a Material Adverse Effect, (b) result in a Change of Control
of Seller or (c) violate the Transaction Documents. Guarantor shall ensure that
neither the Equity Interests of Seller nor any property or assets of Seller
shall be pledged to any Person other than Buyer. Without Buyer’s prior written
consent, Guarantor shall not enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with an
Affiliate, officer, director, shareholder, member or partner of Guarantor unless
such transaction is on market and arm’s-length terms and conditions.
Section 4.04    Actions of Guarantor Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations and Liens. Guarantor shall not
declare or make any payment on account of, or set apart assets for, a sinking or
similar fund for the purchase, redemption, defeasance, retirement or other
acquisition of any Equity Interest of Guarantor or any Affiliate of Guarantor,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Guarantor or any Affiliate of Guarantor; provided, that Guarantor
may declare and pay any dividends or make distributions in accordance with its
Governing Documents or make a payment on account of, or set apart assets for, a
sinking or similar fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Equity Interest of Guarantor or any Affiliate of
Guarantor, to the extent permitted by its Governing Documents, so long as no
Event of Default exists or would exist as a result thereof or to the extent
required by Requirement of Law to maintain its REIT status. Guarantor shall not
(a) contract, create, incur, assume, grant or permit to exist any Lien on or
with respect to the Purchased Loans or any other collateral pledged under the
Transaction Documents of any kind, except for Permitted Liens, or (b) except as
provided in the preceding clause (a), grant, allow or enter into any agreement
or arrangement with any Person that prohibits or restricts or purports to
prohibit or restrict the granting of any Lien on any of the foregoing.


25
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Section 4.05    Delivery of Income. To the extent Guarantor or any Affiliate of
Guarantor receives any Income directly, Guarantor or such Affiliate of Guarantor
shall deposit such amounts into the Cash Management Account within one (1)
Business Day of receipt thereof. If any Income is received by Guarantor or any
Affiliate of Guarantor, Guarantor shall hold such Income in trust for Buyer,
segregated from other funds of Guarantor, until delivered to the Cash Management
Account in accordance with the terms hereof and of the Transaction Documents.
Neither Guarantor nor any Affiliate of Guarantor shall deposit or cause to be
deposited to the Cash Management Account cash or cash proceeds other than Income
or other payments required to be deposited therein under the Transaction
Documents.
Section 4.06    Delivery of Financial Statements and Other Information.
Guarantor shall deliver or cause to be delivered the following to Buyer, as soon
as available and in any event within the time periods specified:
(a)    within ninety (90) days after the end of each fiscal year of Guarantor, a
consolidated balance sheet of Guarantor and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Guarantor, a balance sheet of Guarantor
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of Guarantor’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
Guarantor’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of Guarantor as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Guarantor and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
Documents required to be delivered pursuant to the foregoing may be delivered by
electronic communication (including email or otherwise) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
party transmits such documents via email, (ii) on which the applicable party
posts such documents, or provides a link thereto, on the applicable party’s
website on the Internet at the website address listed on Schedule I to the Third
Amendment to Master Repurchase Agreement (which website address may be updated
by Seller by notice to Buyer), or (iii) on which such documents are posted on
the applicable party’s behalf on an Internet or intranet


26
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




website, if any, to which Buyer has access (whether a commercial, third-party
website or whether sponsored by Buyer).
Section 4.07    Delivery of Notices. Guarantor shall promptly notify Buyer of
the occurrence of any of the following of which Guarantor has knowledge (in each
case to the extent Seller has not already provided notice of same to Buyer),
together with a certificate of a Responsible Officer of Guarantor setting forth
details of such occurrence and any action Guarantor has taken or proposes to
take with respect thereto:
(a)    with respect to Guarantor, any material violation of Requirement of Law,
a material decline in the value of Guarantor’s assets or properties, an Internal
Control Event or any other event or circumstance that could reasonably be
expected to have a Material Adverse Effect;
(b)    the existence of any Default or Event of Default;
(c)    in the event of a margin call (however defined or described in the
applicable underlying Indebtedness documents) or other similar event occurs
pursuant to which a lender or buyer requires any of Guarantor or any Affiliate
of Seller or any Guarantor pursuant to another facility to post additional cash
or assets in connection with any Indebtedness and the amount of any such margin
call or other similar request made or outstanding on such day or the five (5)
Business Day period in which such day occurs is equal to or greater than
$2,000,000, Guarantor shall promptly (and in no event later than two (2)
Business Days after any such margin call or request) provide Buyer notice of any
such margin call(s) or request(s) which details (i) the amount of such margin
call(s), (ii) the time period for such margin call(s) to be satisfied, (iii)
whether cash or other assets were used to satisfy the margin call(s), (iv) the
name of the counterparty and (v) any other information reasonably requested by
Buyer with respect thereto;
(d)    the establishment of a rating by any Rating Agency applicable to
Guarantor or any Affiliate of Guarantor and any downgrade in or withdrawal of
such rating once established; and
(e)    the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or arbitral
proceedings before any Governmental Authority that (i) affects Guarantor, (ii)
questions or challenges the validity or enforceability of this Guaranty or (iii)
individually or in the aggregate, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.
Section 4.08    Acknowledgement. Guarantor acknowledges and agrees with the
statements set forth in Section 23 of the Repurchase Agreement and agrees not to
take any action or position which is inconsistent with such statements.
Guarantor further acknowledges the disclosures set forth in Section 24 of the
Repurchase Agreement.
Section 4.09    Compliance with Transaction Documents; Due Diligence. Guarantor
shall cause Seller to comply with each and every agreement, obligation, duty and
covenant under the Transaction Documents. Guarantor shall keep informed of
Seller’s financial condition, the performance of the Purchased Loans, the
financial condition of Guarantor and all circumstances which bear on the risk
nonpayment or nonperformance of the Guarantor Liabilities.


27
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Section 4.10    Financial Covenants. Guarantor shall at all times satisfy the
following financial covenants, as determined quarterly following the end of each
fiscal quarter of Guarantor on a consolidated basis in accordance with GAAP,
consistently applied:
a)Minimum Liquidity.  Liquidity at any time shall not be less than the lower of
(i) Fifty Million Dollars ($50,000,000.00) and (ii) the greater of (A) Ten
Million Dollars ($10,000,000.00) and (B) five percent (5%) of Guarantor’s
Recourse Indebtedness;
b)Minimum Consolidated Tangible Net Worth.  Consolidated Tangible Net Worth at
any time shall not be less than the sum of (i) $2,142,000,000.00, and (ii)
seventy-five percent (75%) of the net cash proceeds thereafter received by the
Guarantor (x) from any offering by the Guarantor of its common equity and (y)
from any offering by the Sponsor of its common equity to the extent such net
cash proceeds are contributed to the Guarantor, excluding any such net cash
proceeds that are contributed to the Guarantor within ninety (90) days of
receipt of such net cash proceeds and applied to purchase, redeem or otherwise
acquire Capital Stock issued by the Guarantor (or any direct or indirect parent
thereof);
c)Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio at any
time may not exceed 0.75 to 1.00; and
d)Minimum Interest Coverage Ratio. As of any date of determination, the ratio of
(i) Consolidated EBITDA for the period of twelve (12) consecutive months ended
on such date (if such date is the last day of a fiscal quarter) or the fiscal
quarter most recently ended prior to such date (if such date is not the last day
of a fiscal quarter) to (ii) Consolidated Interest Expense for such period shall
not be less than 1.40 to 1.00.
ARTICLE 5
EXPENSES
Section 5.01    Expenses. Guarantor shall promptly on demand pay to, or as
directed by, Buyer all third-party out-of-pocket costs and expenses (including
reasonable legal, accounting and advisory fees and expenses) incurred by Buyer
in connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, this Guaranty
and the other Transaction Documents and the (b) the enforcement of and the
exercise of remedies with respect to the Transaction Documents or this Guaranty
or the payment or performance of the Repurchase Obligations or any Guarantor
Liabilities, and such expenses shall be included in the Guarantor Liabilities.
This Section 5.01 shall survive the termination of the Transaction Documents and
the full and indefeasible payment, performance and discharge of the Guarantor
Liabilities.


28
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




ARTICLE 6
MISCELLANEOUS PROVISIONS
Section 6.01    Governing Law. This Guaranty and any claim, controversy or
dispute arising under or related to or in connection with this Guaranty, the
relationship of the parties and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York, without regard to any conflicts of law principles other than Section
5-1401 of the New York General Obligations Law.
Section 6.02    Submission to Jurisdiction; Service of Process. Guarantor
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Transaction Documents, or for
recognition or enforcement of any judgment, and Guarantor irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by Requirement of Law, in such federal court. Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Requirement of Law. Nothing in this Guaranty or the other
Transaction Documents shall affect any right that Buyer or any Indemnified Party
may otherwise have to bring any action or proceeding arising out of or relating
to the Transaction Documents against Guarantor or its properties in the courts
of any jurisdiction. Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by Requirement of Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to the Transaction Documents in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 6.11. Nothing in this Guaranty will
affect the right of any party hereto to serve process in any other manner
permitted by Requirement of Law.
Section 6.03    IMPORTANT WAIVERS.
(a)    GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PARTY.
(b)    TO THE EXTENT PERMITTED BY REQUIREMENT OF LAW, GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN IT AND BUYER OR ANY INDEMNIFIED
PARTY, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH OR RELATED TO THE TRANSACTION DOCUMENTS, THE PURCHASED LOANS, THE
TRANSACTIONS, ANY DEALINGS OR COURSE OF CONDUCT BETWEEN IT AND BUYER OR ANY
INDEMNIFIED PARTY, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER


29
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




ACTIONS OF EITHER PARTY OR ANY INDEMNIFIED PARTY. GUARANTOR WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
(c)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, GUARANTOR AND BUYER EACH
HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER
INVOLVING ANY INDEMNIFIED PARTY, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED
DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL
THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE
FORM OF THE CLAIM OF ACTION. NO PARTY TO ANY OF THE TRANSACTION DOCUMENTS NOR
ANY INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS.
(d)    GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER OR
AN INDEMNIFIED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER OR AN
INDEMNIFIED PARTY WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS SECTION
6.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF SUCH
WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTION
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
(e)    GUARANTOR ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 6.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT BUYER HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE TRANSACTION DOCUMENTS, AND
THAT BUYER WILL CONTINUE TO RELY ON SUCH WAIVERS IN ITS RELATED FUTURE DEALINGS
UNDER THE TRANSACTION DOCUMENTS. GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT
IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
(f)    THE WAIVERS IN THIS SECTION 6.03 ARE IRREVOCABLE, MEANING THAT THEY MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE TRANSACTION DOCUMENTS. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


30
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




(g)    THE PROVISIONS OF THIS SECTION 6.03 SHALL SURVIVE TERMINATION OF THE
TRANSACTION DOCUMENTS AND THE FULL AND INDEFEASIBLE PAYMENT, PERFORMANCE AND
DISCHARGE OF THE GUARANTOR LIABILITIES.
Section 6.04    Integration. The Transaction Documents supersede and integrate
all previous negotiations, contracts, agreements and understandings (whether
written or oral) between the Persons party thereto relating to a sale and
repurchase of Purchased Loans, Guarantor’s guaranty of the Guarantor Liabilities
and the other matters addressed by the Transaction Documents, and contain the
entire final agreement of the Persons party thereto relating to the subject
matter thereof.
Section 6.05    Survival and Benefit of Guarantor’s Agreements. This Guaranty
shall be binding on and shall inure to the benefit of Buyer, Guarantor and their
successors and permitted assigns. All of Guarantor’s indemnities in this
Guaranty, and all other provisions in this Guaranty that, by their terms,
expressly survive termination of the Transaction Documents, shall survive the
termination of the Transaction Documents and the full and indefeasible payment,
performance and discharge of the Guarantor Liabilities and the Repurchase
Obligations, and shall apply to and benefit all Indemnified Parties, Buyer and
its successors and assigns. No other Person shall be entitled to any benefit,
right, power, remedy or claim under this Guaranty.
Section 6.06    Cumulative Rights. All rights of Buyer hereunder or otherwise
arising under the Transaction Documents or any documents executed in connection
with or as security for the Guarantor Liabilities or under Requirement of Law
are separate and cumulative and may be pursued separately, successively or
concurrently, or not pursued, without affecting, limiting or impairing any other
right of Buyer and without limiting, affecting or impairing the liability of
Guarantor.
Section 6.07    Usury. Notwithstanding any other provision contained herein to
the contrary, no provision of this Guaranty shall require or permit the
collection from Guarantor of interest in excess of the maximum rate or amount
that Guarantor may be required or permitted to pay pursuant to any Requirement
of Law. In the event any such interest is collected, it shall be applied in
reduction of Guarantor’s obligations hereunder, and the remainder of such excess
collected shall be returned to Guarantor once such obligations have been fully
satisfied.
Section 6.08    Assignments.
(a)    Guarantor shall not sell, assign, delegate or transfer any of its rights,
Guarantor Liabilities or any other duties or obligations under this Guaranty or
the other Transaction Documents without the prior written consent of Buyer
(which may be granted or withheld in its discretion), and any attempt by
Guarantor to do so without such consent shall be null and void.
(b)    Buyer may at any time sell, assign, delegate or transfer any of its
rights and/or obligations under this Guaranty and/or the Guarantor Liabilities
subject to the terms and conditions of Section 19 of the Repurchase Agreement.


31
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




(c)    Guarantor shall cooperate with Buyer in connection with any such sale and
assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, this
Guaranty to give effect to any such sale or assignment; provided, that none of
the foregoing shall change any economic or other material term of this Guaranty
in a manner adverse to Guarantor without the consent of Guarantor in its
commercially reasonable discretion.
Section 6.09    Confidentiality. All information regarding the terms set forth
in any of the Transaction Documents shall be kept confidential and shall not be
disclosed by Guarantor to any Person except (a) to the Affiliates of Guarantor
or its or their respective directors, officers, employees, agents, advisors,
attorneys and other representatives who are informed of the confidential nature
of such information and instructed to keep it confidential, (b) to the extent
requested by any regulatory authority or required by Requirement of Law, (c) to
the extent required to be included in the financial statements of Guarantor or
an Affiliate thereof, (d) to the extent required to exercise any rights or
remedies under the Transaction Documents, the Purchased Loans, the Purchased
Loan Documents or Mortgaged Properties, (e) to the extent required to consummate
and administer a Transaction, (f) to the extent required in connection with any
litigation between the parties in connection with any Transaction Document or
(g) to any actual or prospective participant, assignee, pledge transferee or any
counterparty to any Hedge Transaction which agrees to comply with this Section
6.09; provided, that no such disclosure made with respect to any Transaction
Document shall include a copy of such Transaction Document to the extent a
summary would suffice, and any such disclosure shall redact all pricing and
other economic terms set forth therein to the extent such disclosure can be
satisfied by a redacted copy of such Transaction Document. Notwithstanding
anything to the contrary contained herein or in any Transaction Document,
Guarantor and any Affiliate of Guarantor shall be entitled to disclose any and
all terms of any Transaction Document (including the public filing thereof) if
the Guarantor, in its sole discretion, deems it necessary or appropriate under
the rules or regulations of the Securities and Exchange Commission and/or the
New York Stock Exchange.
Section 6.11    No Implied Waivers; Amendments. No failure on the part of Buyer
to exercise, or delay in exercising, any right or remedy under the Transaction
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Transaction
Documents are cumulative and not exclusive of any rights and remedies provided
by Requirement of Law. Application of the Default Rate after an Event of Default
shall not be deemed to constitute a waiver of any Event of Default or Buyer’s
rights and remedies with respect thereto, or a consent to any extension of time
for the payment or performance of any obligation with respect to which the
Default Rate is applied. Except as otherwise expressly provided in the
Transaction Documents, no amendment, waiver or other modification of any
provision of this Guaranty shall be effective without the signed agreement of
Guarantor and Buyer. Any waiver or consent under the Transaction Documents shall
be effective only if it is in writing and only in the specific instance and for
the specific purpose for which given.
Section 6.12    Notices and Other Communications. Unless otherwise provided in
this Guaranty, all notices, consents, approvals, requests and other
communications required or permitted


32
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




to be given to a party hereunder shall be in writing and sent prepaid by hand
delivery, by certified or registered mail, by expedited commercial or postal
delivery service, or by facsimile or email, if also sent by one of the foregoing
to the address for such party set forth below or such other address as such
party shall specify from time to time in a notice to the other party. Any of the
foregoing communications shall be effective when delivered on a Business Day (or
if not a Business Day, on the next Business Day thereafter). A party receiving a
notice that does not comply with the technical requirements of this Section 6.12
may elect to waive any deficiencies and treat the notice as having been properly
given.
If to Guarantor:
Credit RE Operating Company, LLC
c/o Colony NorthStar, Inc.
590 Madison Avenue, 34th Floor
New York, New York 10022
Attn:     David A. Palamé
Tel:     (212) 230-3325
Fax:     (646) 837-5323
Email:    dpalame@clns.com
with a copy to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Attn:     Daniel L. Stanco, Esq.
Tel:     (212)841-5758
Fax:     (646) 728-1677
Email:    Daniel.Stanco@ropesgray.com


If to Buyer:
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger
Email:Richard.schlenger@citi.com
Tel: (212) 816-7806
Fax: (212) 816-8307
with a copy to:


33
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Brian Krisberg, Esq.
Email: bkrisberg@sidley.com
Tel: (212) 839-8735
Fax: (212) 839-5599
Section 6.13    Counterparts; Electronic Transmission. This Guaranty may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which shall together constitute but one and the same instrument.
Guarantor agrees that this Guaranty, any documents to be delivered pursuant to
this Guaranty, any other Transaction Document and any notices hereunder may be
transmitted between them by email and/or facsimile. Guarantor intends that faxed
signatures and electronically imaged signatures such as PDF files shall
constitute original signatures and are binding on Guarantor.
Section 6.14    No Personal Liability. No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Guarantor, Buyer or any Indemnified Party, as such, shall
be subject to any recourse or personal liability under or with respect to any
obligation of Buyer or Guarantor under the Transaction Documents, whether by the
enforcement of any assessment, by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed that the obligations of
Buyer and Guarantor under the Transaction Documents are solely their respective
corporate, limited liability company or partnership obligations, as applicable,
and that any such recourse or personal liability is hereby expressly waived.
This Section 6.14 shall survive the termination of the Transaction Documents and
the full and indefeasible payment, performance and discharge of the Guarantor
Liabilities.
Section 6.15    Buyer’s Waiver of Set-off. Buyer, solely in its capacity as
Buyer under the Transaction Documents, hereby waives any right of set-off it may
have or to which it may be or become entitled under the Transaction Documents
or, solely to the extent related to the Transaction Documents, Requirement of
Law, against Guarantor.
Section 6.16    Guarantor’s Waiver of Set-off. Guarantor hereby waives any right
of set-off it may have or to which it may be or become entitled under the
Transaction Documents, Requirement of Law or otherwise against Buyer, any
Affiliate of Buyer, any Indemnified Party or their respective assets or
properties.
Section 6.17    Periodic Due Diligence Review. Buyer may perform continuing due
diligence reviews with respect to Guarantor and any Affiliates of Guarantor,
including ordering new third-party reports, for purposes of, among other things,
verifying compliance with the representations, warranties, covenants,
agreements, duties, obligations and specifications made under the Transaction
Documents or otherwise. Upon reasonable prior notice to Guarantor, unless a
Default or Event of Default exists, in which case no notice is required, Buyer
or its representatives may during normal business hours inspect any properties
and examine, inspect and make copies of the books and records of Guarantor and
any Affiliates of Guarantor, the Purchased Loan Documents and the Servicing
Records. Guarantor shall make available to Buyer one or more knowledgeable


34
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




financial or accounting officers and representatives of the independent
certified public accountants of Seller and Guarantor for the purpose of
answering questions of Buyer concerning any of the foregoing. Guarantor shall
pay all costs and expenses (including legal fees and expenses) incurred by Buyer
in connection with Buyer’s activities pursuant to this Section 6.17, subject to
the terms and conditions set forth in Section 27 of the Repurchase Agreement.
Section 6.18    Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
Guarantor under the Transaction Documents.
Section 6.19    Severability. Each provision of this Guaranty shall be valid,
binding and enforceable to the fullest extent permitted by Requirement of Law.
In case any provision in or obligation, duty, covenant or agreement under this
Guaranty or the other Transaction Documents shall be invalid, illegal or
unenforceable in any jurisdiction (either in its entirety or as applied to any
Person, fact, circumstance, action or inaction), the validity, legality and
enforceability of the remaining provisions, obligations, duties, covenants and
agreements, or of such provision, obligation, duty, covenant or agreement in any
other jurisdiction or as applied to any Person, fact, circumstance, action or
inaction, shall not in any way be affected or impaired thereby.
Section 6.20    Headings; Exhibits. The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules, exhibits and annexes (if any) attached
hereto and referred to herein shall constitute a part of this Guaranty and are
incorporated into this Guaranty for all purposes.
Section 6.21    Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.22    Additional Liability of Guarantor. If Guarantor is or becomes
liable for any Indebtedness owing by Seller to Buyer by endorsement or otherwise
than under this Guaranty, such liability shall not be in any manner impaired or
reduced hereby but shall have all and the same force and effect it would have
had if this Guaranty had not existed and such Guarantor’s liability hereunder
shall not be in any manner impaired or reduced thereby.
Section 6.23    Bankruptcy Code Waiver. In the event that Seller becomes a
debtor in any proceeding under the Bankruptcy Code, Guarantor shall not be
deemed to be a “creditor” (as defined in Section 101 of the Bankruptcy Code) of
Seller, by reason of the existence of this Guaranty, and in connection herewith,
Guarantor hereby waives any such right as a “creditor” under the Bankruptcy
Code. This waiver is given to induce Buyer to enter into the transactions
contemplated by the Transaction Documents. After the Guarantor Liabilities are
fully and indefeasibly paid, performed and discharged, there shall be no
obligations or liabilities under this Guaranty outstanding and the Transaction
Documents are terminated, this waiver shall be deemed to be terminated.


35
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




Section 6.24    Action by Affiliates. No encumbrance, assignment, leasing,
subletting, sale or other transfer by Seller or any Affiliate of the foregoing
of any of Seller’s or any Affiliate of the foregoing’s assets or property shall
operate to extinguish or diminish the liability of Guarantor under this
Guaranty.
Section 6.25    Subordination.
(a)    As used in this Guaranty, the term “Guarantor Claims” shall mean all
debts, liabilities and other Indebtedness of Seller or any other Repurchase
Party to Guarantor, whether such debts, liabilities and other Indebtedness now
exist or are hereafter incurred or arise, or whether the obligations of such
Seller or Guarantor thereon be direct, contingent, primary, secondary, joint,
several, joint and several, or otherwise, and irrespective of whether such
debts, liabilities or other Indebtedness be evidenced by note, contract, open
account or otherwise, and irrespective of the Person or Persons in whose favor
such debts, liabilities or other Indebtedness may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Seller (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guarantor Liabilities. All Guarantor Claims are and shall be
subordinate to the Guarantor Liabilities.
(b)    In the event of any Insolvency Proceedings involving Guarantor as debtor,
Buyer shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian distributions and any payments which would otherwise be
payable upon Guarantor Claims to the extent of any sums owed by Guarantor
hereunder. Guarantor hereby assigns such distributions and payments to Buyer.
Should Buyer receive, for application upon the Guarantor Liabilities, any such
distribution or payment which is otherwise payable to Guarantor, and which, as
between Seller on the one hand and Guarantor on the other, shall constitute a
credit upon Guarantor Claims, then upon payment to Buyer in full of the
Repurchase Obligations, Guarantor shall become subrogated to the rights of Buyer
to the extent that such payments to Buyer on Guarantor Claims have contributed
toward the liquidation of the Repurchase Obligations, and such subrogation shall
be with respect to that proportion of the Repurchase Obligations which would
have been unpaid if Buyer had not received distributions or payments upon
Guarantor Claims.
(c)    In the event that, notwithstanding anything to the contrary in this
Guaranty, Guarantor should receive any funds, payment, claim or distribution
which is prohibited by this Guaranty, Guarantor agrees to hold in trust for
Buyer an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Buyer, and Guarantor covenants promptly to pay
the same to Buyer.
(d)    Guarantor agrees that any claims, charges or Liens against Seller or
Guarantor and/or Seller’s or Guarantor’s assets and property with respect to
Guarantor Claims shall be and remain inferior and subordinate to any claims,
charges or Liens of Buyer against Seller or Guarantor and/or Seller’s or
Guarantor’s assets and property, regardless of whether such claims, charges or
Liens in favor of Guarantor or Buyer presently exist or are hereafter created or
attach. Without Buyer’s


36
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




prior written consent (which may be granted or withheld in its discretion),
Guarantor shall not (i) exercise or enforce any creditor’s right it may have
against Seller, or (ii) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including,
without limitation, the commencement of, or joinder in, any Insolvency
Proceeding) to enforce any claims, charges, Liens, mortgage, deeds of trust,
security interests, collateral rights, judgments or other encumbrances against
Seller or the assets or property of Seller held by Guarantor.
Section 6.26    Commercial Transaction. To induce Buyer to accept this Guaranty
and enter into the transactions evidenced by and secured by the Transaction
Documents, Guarantor agrees that said transactions are commercial and not
consumer transactions.
Section 6.27    Taxes.
(a)    All payments made by Guarantor to Buyer or any other Indemnified Party
under the Transaction Documents shall be made free and clear of and without
deduction or withholding for or on account of any present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto
imposed by any Governmental Authority therewith or thereon, excluding income
taxes, branch profits taxes, franchise taxes or any other tax imposed on net
income by the United States, a state or a foreign jurisdiction under the laws of
which Buyer or such other Indemnified Party is organized or of its applicable
lending office, or a state or foreign jurisdiction with respect to which Buyer
or such other Indemnified Party has a present or former connection, or any
political subdivision thereof (collectively, “Taxes”), all of which shall be
paid by Guarantor for its own account not later than the date when due. If any
taxes are required to be deducted or withheld from any amounts payable to Buyer
and/or any other Indemnified Party, then Guarantor shall (a) make such deduction
or withholding, (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; and (c) pay to Buyer or
other Indemnified Party such additional amounts (the “Additional Amount”) as may
be necessary so that every net payment made under this Guaranty after deduction
or withholding for or on account of any Taxes (including any Taxes on such
increase and any penalties) is not less than the amount that would have been
paid absent such deduction or withholding. The foregoing obligation to pay
Additional Amounts, however, will not apply with respect to (i) net income or
franchise taxes imposed on Buyer and/or any other Indemnified Party, with
respect to payments required to be made by Guarantor under the Transaction
Documents, by a taxing jurisdiction in which Buyer and/or any other Indemnified
Party is organized, conducts business or is paying taxes (as the case may be).
Promptly after Guarantor pays any taxes referred to in this Section 6.27,
Guarantor will send Buyer appropriate evidence of such payment.
(b)    In addition, Guarantor agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by the United States or any taxing authority thereof
or therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Guaranty (“Other
Taxes”).
(c)    Guarantor agrees to indemnify Buyer for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind


37
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------




imposed by any jurisdiction on amounts payable under this Section 6.27(c), and
any liability (including penalties, interest and expenses arising thereon or
with respect thereto) arising therefrom or with respect thereto, provided, that
Buyer shall have provided Guarantor with evidence, reasonably satisfactory to
Guarantor, of payment of Taxes or Other Taxes, as the case may be.
(d)    Without prejudice to the survival or any other agreement of Guarantor
hereunder, the agreements and obligations of Guarantor contained in this
Section 6.27 shall survive the termination of this Guaranty. Nothing contained
in this Section 6.27 shall require Buyer to make available any of their tax
returns or other information that it deems to be confidential or proprietary.
Section 6.28    Patriot Act Notice. Buyer hereby notifies Guarantor that Buyer
is required by the Patriot Act to obtain, verify and record information that
identifies Guarantor.
Section 6.29    Successive Actions. A separate right of action hereunder shall
arise each time Buyer acquires knowledge of any matter indemnified or guaranteed
by Guarantor under this Guaranty. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Guarantor
hereby waives and covenants not to assert any defense in the nature of splitting
causes of action or merger of judgments.
Section 6.30    Effect of Amendment and Restatement. From and after the date
hereof, the Original Guaranty shall be amended, restated and superseded in its
entirety by this Guaranty and Buyer hereby releases Original Guarantor from all
liability relating to the payments, covenants, conditions, stipulations and
other obligations contained in or arising under the Original Guaranty, except
for any liability which may have accrued prior to the date hereof against
Original Guarantor under the Original Guaranty for which a claim has been made
prior to the date hereof.


[Remainder of This Page Intentionally Left Blank]






38
A&R Limited Guaranty
(Citibank and Northstar)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.


GUARANTOR:    
CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company




By: /s/ David A. Palamé
Name: David A. Palamé
Title: Vice President










A&R Limited Guaranty
(Citibank and Northstar)



--------------------------------------------------------------------------------






ACCEPTED AND AGREED:
BUYER:
CITIBANK, N.A.,
a national banking association


By: /s/ Richard B. Schlenger
Name: Richard B. Schlenger
Title: Authorized Signatory








A&R Limited Guaranty
(Citibank and Northstar)

